Case 3:20-cv-
@ 3:20-cv 00s@aRo wer Réoument 1 Filed 05/18/20 Page 1 of 25

Claims of Sor7

Claim W) The Fibep (mae Disci [we Process is oppera Ging
— oncons7teTionally awd heswg Abused tac Ay Arbi7racy
— Capricievs.. Disc haiwvary Awd op Petal. ory Mav wer

ee -_ : < < — z
Placing Gorbey + ozer Dovsowers iv amine’ davgerS

elatm (Q\), The F Bop lyme fol pusvis LCi ve Remedy process
“Ts oppera Tiag_UM ConsTrlo Tawa lly forclosivg .oN-
Pessaners RSehB @ Access © loor Ze avd or SubdecTing
| Them Te- sub Minna Cond (Crows suv Linen LUN GZ rs

elaim(3) he. F.Bep Naa fe legal mail ys Zea, 1S_oppe. mad

_ONCONS mae TiOva ll fo ecle Sing OM Ps soWErs _} wg hTS
of ACCESS To (ovr Svbvec CNG Thi Co Sv bHumaw

| Cowal Tons. Awd Tia ven Jawgers ee

Claim (4) The F.Bop Fail ing Te Keep Ga Noey sage Awd or NEN YI
| How Ze Right i sele Ierensé 1s UNCONSZ/ ZoTrowolly
violating His gad sth gtk a [4TH AmendmenG Wille
Sobse eting Me Te TMMiWen TZ lange eg :

Claim (s) F.bep Policy 1s being ignored Dd bis began deo! uncowst? CoTrewally
(subdec Tiwg Gonliey “Zé clear subtteman Cowads Bons prsd

cam vel DANGEES. - a ee -

claim (6). The F bop urineallys iS Pty Feld tess Are being

_ UNEOAS Tilu Zito pal Gnd eh eed Y rola Cay. Gor begs

dt Rights Aud subvec diay Lim Zo bpeDudscees
te Case 3:20-fy-00862- -UY. Document 1 Filed 05/18/20 Page 2 of 25
Grovads For Relieg, eo

Claim \\) | The F. Bop iv pre D iscipl twe Process is appe ra. ng

- | lUNCGNS Ti fu Tiomally bet ag Abused in AX Arbi Cary -

- J | CooreciaUs, OrScre MINGEY. pnd Or Re Tal ( lory weal ae
| | Placing Gorbey of OTper fre ‘SONETS 1M (lear TM INENC

| Dangers.

  

 

| FB “Prog CaM Slate men © SI2G.0% (Numa isciphive

Process CFR ASYLY. Te 3 S48 — Provides Specipic

| standards iM _pisct p / rMENG [MV reelas Intech iS Gover he

bby Iworap use § Yo4D clearly Droyedl nso FReET such

| Process. TS fOr To opperale CAS ANY prbi Cary. (ap mcrae

| | PMScihipanary,or le wali Ory marnver. ; .
| Heueverr. Fhe in nae Dpiscipl pe Process 4S ( fucre
ogg tn Ahan pet) being Abused oY Wes a by dep -
|| $ Cage Ce. ATMS Purstsh r Neales Li he - F — :
emus Cop reebly Te Cover up _o7her Serious a 7 Fel
— | Evens li jo jwmale ASSOL IZ pnid To- he Caliale on —

| Gorbey _Fe c Filing log lin Bae S Coqee muzscondu cH

tone Bep. Eraplo yees _ Aa d Ope BM Sal sec Ting City —
To Tam iNeWw 7 ManigetS S See. Gorbeys iWpaate DiSeip eve
| clrronolo \ Report sting Sona DS _INC tdenwZ be por Zs
l “ fi r ‘Cu Tie CCPOSS
Lin Sema 7/3 Years KT Vertous INSU lUTIONS A .
| Ax Cov wiry tte re Stage fla é Abused Cr pins. used
aa ID esc ioliwve Process Again ST Are And ZALAS His fue
— | Process beqhzs (were VielaGe Aeltberdy by LE ROO UDC

| L ea © Knol Siw 1
a | posd OXe “See bear Ng opprcers.Te KN Ni f=——
— __ subdec7 Gerbey Ca lost of goad COME loss & pe Pviliges
pod A LisT op ovher Same Teas. where No. sly _
Qeasc rralte Carangs latut or f peal Process T< ~vatlable

| Berets Gorbuy 0. Supger Zu awe Zions. $20 Exaasplts —

———$—$$—$—$—

  

 

 

== shat
Case ie a Document 1 Filed 05/18/20 Page 3 of 25

| Example (1) ZNA feror Q ssciol inet AcTien AL USp Verve Have Endrane,
Oni Gece Sapp ere del iberalaly AUGSSCOLCN Gor hay Q

—

 

(usted 4 et Zs (a (nace elem) Usp El 9 ble dele krsdlutug
| He lould woT walk rhe yard 30 AS Té Abuse Use _o-
| PISCE pline Process om Him ¢ SAK Cian Fer sookng BC,
|) pierre Tes A police ous! Y Abused Ago ls caCion oF Zs
sd inetclenwT Reoort sew? Z Do for greatar SANC TENS ¥
fess oc goa Fina, AA. Facil ity pox rdlon poar berry. Appointed
I Gorbeys (ase Jao ger MK. Fncgbash (Wore LOOX The. cone
LU deliberately Sacking U0 Gerbuy's Potts (lausing) Aa
LSS ves AT dle id!) AS Gerbeys Slap ep, af Wtkem
(Tid Ao dle) Gorbwy Was guilt (Causing) A Ce vieCon
et less of 14 Dons sees Zima. 4 OMe Sane CONS /

 

Fianpll\ xa. A Price re DiScip. INe Ac frew AT_USD frclreary Ky ———
— 1 Gorey. goT im Za wie led Usi7i_& OTT people LN hegarrds
| AKj NCTdewe t poxt over all J Phone Abuse. paid _
ler, rhe Persone (aus ug) Hae vetdew bepor CZ WwenZ
L _ Home Un D iscip/ ive ct leg © Gone g 2Qovters Hani cS
flere Fhe pile (hol (i ali'psg fer (FO bey S Filia s| ow ly,
= gee rhe c Her 2 nvmales (Ene oe wi ch Alc As Hac! _
—Mozher ivetdenT be por aT year A Seo fevel
ConVicTon ¥ Fo Days less 2F. phone. Wile Gor bey
Ll ho cieyedl fA 4 rater 2oo kyvel Cowie Tion Voi Th ot?
“pays loss oF good Zime ¥ Fo Days less Phome «
| fommtssapy Ye vise. _ BO
— Evimolls on & Seton piscty lie Ac Treas Ac Usp lee WA A Sage
' l pwensber 72 Belles (lesolwn fr] FabrecaTixg_ Discipline
| oharges om inmates bre WahT Sore Byes! (Eght) oe
Discip LTNe_ Charges ons Gor boy pv 30) Days. > og witch
Were later over Zotw wa bey Serve he Samodon) -
7 due Te face dota Established gat 12 Bobules Hac.

 

 

 

 

 

 

 

 

 
Case oe Soe BPocument 1 Filed 05/18/20 Page 4 of 25

“ge SOF
|
- \inpact ke poa.tedly [red tAbused use cg The biscigle ve Process.
Sve mp lt) rai re More becenT Prior Disc Tpline Avian 07 fC.
a || Corr berlonud md. 3292668 5 Layee Abused use of The
| Process Char (9 6 chey fer Fayhetng WHere . Stayp fail
“ye dep Gor ey sage (ica zched plate) 2 iss pazes Grd)
|| Weupe WS Aue Zep T Co <erfous | fsseull Cc pn itl er ber,
Lin Ars Cellars 31-17 4 Grorbey cally use cl Fix_less
(Means of plese Possible. s/raple pushes Te ExuiT
| Zhe Tier Zul (ell, Were Pho HY EF. SANCTIONING
Gor boy DY Lays fos oe geod Zina. 4/89 Doys loss F
| Porwliges.Clat That he. Fiblop Does pweT aa

 

sle lepers begardkss te sBge fal z keep Him
i hate orb, ud oblige ed} (a Supper Tha. sercous

Assault ar Death fe NSECOTNG WHere, pueT A pacnc ks.
ll Dever fet ficie. Pernod ofe navel ud. Astor Ni. SHAE
7 _— |! Perse per Vile Gerbey Mh. Lume bea A poodle p ae
dN ches (NOL Zive holegtous COnmuMe Cy US ON AeeTacll_ -
a es Cel by 2 misloms litle Weapers pid Hach
| re Mead crushed tas sZ7ul ty vie. MMEFGONSTOWN
oe won. loser The te Zustve Care uM? Whew Corbey -

\ Lousy, (Sanster Fro At (unos rlawid tn OO. gold. Aw d

| (Proog\ zAw such <eriteus Assalss ¥ HhreatK of

| peadle Wer occuring AT ECE ft nnbee planta. Fer whlrch

| Conboy i3s@Fl Fightin iy Prsl. ConhZ Bal Tree. pal ‘

| 114-tv-AS 30 - QDR. To Aw Avarl AS of ye ————
“va mole(5\ RecewZly Os 3+(6-d0.. be rhey Las again AT b y-
a tama tes fu fis Cell. This Dime AT FOL FSU. SL.
lone CA. Cell 224. Around /l/oo Am wire) Sa er
| ( $Tod 4 Wwe éhed\ po bug Nathinsg- 7 Pra ic Gor boy — —
ae || Aouad (len Gor peep SOUM bad fis (ell Alarm % pwscle oe
HES. Roy ov rhe Cell (Ager) berg ASSaUIGS & jwrra ls —

 

 

 

 

 

 

 

 
1 | Case 20 NE Goh GARDocument 1 Filed 05/18/20 Page 5 of 25

|
a ll edawns Aicluw SlUEF Ow Aipn., UNIT Skog Rethinking.

_ "For Deorke, Hadenig ff led patscoWd UC C lem [ahwis OM
ll x \Sus7 owe bealh Prior.

: \| Thal Vere 4 Slage (Mas fe. S c é
| bey On fr False LN oc aly oM
|

Error Process ber Is
le har 2 fa (ever UP Ho ASS. WAZ, bering fe clear
_ | Aten Ce. Gerberjs Sapety, Soe. Repor (sh — :

! Piscinline We rings  OGFice lS Violadran S.
(‘

 

 

Acl min Tse ative peten en)

ul DRO Sage pce gus US2 cr i
Te pever (Nmaes frm Call badge WAT WEeSSAS CL Sah. ng
| - Ao pte Wut let US Si% fer S¢ Din s or

| —

|S @epe eos . : >

| «a hase Call K_ fer A fea rig (Wuithe.2) Cur Sage

| I he ps or PicTNeses ¥ Asil ge Loe (UCN Ta. Proceed a
| Wort? Hom. % te We Say Ne I we Wan Tham

oe Ad He url Have. US placed back LM pal iw isWadlive—

LU pe Tenlidac foe (weal or prcriZhs ole. S22 INET -
SOT Song YS DOAs, Ad fern Craleve

- | BOUSTG Where. Ge cheap
“wel berg Seen by. Do A clear — =

ee | petewTron be gore. £3

_|I ubuse OF Pa7Zs use o¢ Ad facnaS. falive he Coli GAZ CO
= fleps AWwiTNesses.—

- = | Be ter iwmales FO seal rNg- See
ROCESS Se pe rate or

- x (a) hi Discto lives Ad Mutt, Qo by 4
oo Cage Zher ee hoth Uvcews fe TuLtoncdl flere AS WKN
| P Dtho Slag fF Ww Vio lating our rons . Wwe Have wo

_ a | Qwasoualle ios). “Ta Acta ress. 1 ——_————
La) wattle Solita wleles rhe Warden Zo Adlolfess ComplainG
(via) Bps. &p%. Any

. — at Zh to loca P heswd cau porpncily p
- oe | Suth Comp / ai god, henel fed ree rly red sige conn _
| Wwe pus? Erle pple LOD4p la aay ong LATTA Bolo,
| Woe ver. Te (we File Any Bolo Kegronal ld lagie 7
a a nee tle llepat TZ

Petar a rho Nth Heartasg % ySSUDIO Cr AV
{ . J (Fé f A iwedy supper damages)

7 [Woden Aan Complaint? Zhan Laois

te

 

y
a (a a a Document 1 Filed 05/18/20 Page 6 of 25

That Corp lainT is Also ReDec Td. leaving US

_ | Absolurely (ALc wo) ta Proper — Timely. Addlpess
Pre- Hearing fisconducts by ANY Die Sage
| Marking te Process Te be UM Cows Tolrowal -

(3) p lhe Sage fore Commonly ee OF Re USING

| ASS Stapp beps. (OTTUESSES Ad rn Evi kN Ce
| for our DE EW SR And Or Pee Mle loin | OF EVEN
ENCOUCAGING Stage Reps Thal poe SElecRd or
LI Ap pe whe te fo Nothing for Our De fe ALS, SCZ

€ey = _ =
OW 3-16-20 Gorey becieved prs nv cele fepore
AC Kee Estill. for A bogus twee icaces Cha.
lh aw ALC mpT fo lover vo p 5 Tage [uiscondu CK paid —
pnts #SSaulT a
_ Gaorhey (perm Esa silage AT Mes UPC fleareng
het fle Wanled Witnesses $ A.lepions, LT _—
: is Laurcialsh LO hewnet@ paud Counselor —l evel.
- _ hot fe Wye A Slap hep _ Mes. fu (wallace.
| pnd Exile NCe 0 fp HTS Rewd iY padita Zens
oe Hb u prope nt 5 [a Fas.) COS Z glaucoma eye pro Ss
US Balti sulpied leTros. Add _uodtcal Lael bo ow
| Aioolecimia. Huperlenscav % Argh. ploda pPeasures—
Ae eae eben fas. Seaas by Dlle pt £B71(
fe Was Trews fer Ce Usp leurs borg PA. :
et vssere (Woitho v7 Even fhing Gon \ CSp— —
| fons rs lburg Warde: aulding 4) voided) so myey S
______ Reauest fer stage Kep. MKS Wallace wole
TY i= Lsoace oh U magaligie Ane tate bey iene =
| pyelW AC letshure. Zhe DHo ar Ue AT MUMS dUET- ——
a — I hed dase paeae-d Gorbey oppor lune ly az. Seleck
- | tema tsbex yor. instead oc; Ligording 7d i Y

Case 3:20-cv- 2862 BP pe AZRocument 1 Filed 05/18/20 Page 7 of 25

pnothen Stapp Rep. ¢ — #YS pha ice. Ltiich fle juculd

Hane Re Recvested fie. Prockmas of Pry elon Loe
of U vi cS Zi
i Poe Drotess Rx Lz (Uarden spavl ING Sel y Apo
fi slope hep. a7), (bE cw Chet “ce) Ze, fle. | ENG. slons wh
(leguse) Za_fo_ ~~ ching fer Gorbey. $02. Behl? ri}

_ pie Yreceod ins OLN Usq- 0 % - -

| on 4 24 -26 Abo ut [1:00 fPt_fA pole. Kew Pppeas AL

Gores Cel poor G-onil [ell [16 2x loathing Harv
he. King _f Had pean Pyppoia Bel by tf Cle Aen AS
va iz jeer pep. taut thaTlin Pe feos iwv7es)
aes Wo Uld pe dowd uc _

oy obec tad. [sz we mb, Lengs 5 Afpointnent

5 cor (a ety such “hi fearing 7 ve DON. AS

Cocbey Escple Cf Ce mk. Hers YT le Oe ed oa
| slage Rep. @- falco ies o65 STAR New ANC
five deNces, Nols ION d Gorbers heach Ac For
Es elk paid On file an FEcp proclical depat Cpw&.
el, pk. Reg. ey ‘ Qh eee atl | fer’ /) —

‘st Gorbey hal As 5 Ee bep. He
butas ed only peated De Sind hesi deb ery AT

 

the plo Hearin 9 ope vw | Jains bor be ys pue
Process RrahZs see te a, CER SYLS f sy...

Mh Ouvies_ oF Slag beps. ‘Te Speake Lge t _Wi7wtsseS
___ CMecT. S7a mene: COM ¢ ava bl Q fa. Pp pear —

_ 4 ATL |The eye ings. Pa poid Za vollec? valuable Evidence

 

ud AA, Es beach, see. Babibrr
ea hy Gorbess lelly Mh fool

———— re Yoh S~ 056 boom be rse nally si (7NeOSs_ ZAAS. Sabiay 7

 
Case 3:20-o 967 ADU sBaoument 1 Filed 05/18/20 Page 8 of 25

bprbeen Corbey puso mk. King On _4-gG-20. wd later
- Dike chambers Alles 7st Conve kd berhey Ahi Crarily.
Where. hew PronnpZly Pele Ae Fee With wh Kes Z
\| Gorbey Was Usher oho DH fear ins bepere Dio Mk,
chambers Whom. smar7 me Viheelly ald Gerhey, Me -
\! Zhe Dhlo- VUas [vor alletdina) Posen bibs Pansy medical _
__ boryNesses or |. cards t (pra) Again NUrse Ulmers
| False sAG mew fw The inc selen Report , Thal Te
Hem. heer ber Se Wwe Umer Satd Was (wal) baviiug
| Gorbey (wo Way Ze pepend Mipsale'|vrola Zn jue
_ Pracess pace. Vial, tle Charubors, did pet Care if
Zhe Silage Rep. pid | ering. Chambers Was. pot
| Alloying Gor bey | noe irs (UETMESSES Aad fle
- | Chambers was gona loniact’ For £s TU Lo _

shagcield owl TE S20 WaT fe Sats uper levietshy
Joe Uae Wie Shapield sacd BAY Phirsy , _

ARAN Wel Ger bey ard (Gorey) (vas gona. fay The.
_pevil fer Aas rnCidenl he porz! Sinnply a lomple ly :
vighting Gorleqs pue Process big he pud openly —
(hreal alg) Gorbey! roo Zhat These Kbap piscid fine
| Dro cesses fice. UNCONS C1 CU CioWal & laaiteious.

(4\ Otc Re oorZs Reayired be Tssued Wizhiw 1S”

\| Callender Days Z Allow Reasewa bly Tiroly Ap peal foe
bet pelayed Unreasowvadl SoM @Ti MLS vp. To AS |

Muth AS 6 paoniths (pene cinq) PoTsowe rs BA. Appeal 2

KB PONG Thane Te svEecer SANCOEWS, ihre tas

- — ji o-pren, CO Gorboy past Trple. Tes LAS he fF bag CMH

_ Charges je bas Ac Zuall En peed T oe Forceng Him
we “supgeer All sor% of sawZions, Disciplinary 529

___|| JisS o- hod mawyirce, loss Commissaty = PHomme

Ee pail visK pl & pore becere e Even gol Ay

 
Case 3:20-cy Po FROM CA gDocument 1 Filed 05/18/20 Page 9 of 25

Chance T pppeal Awd Zhe fuaihing Appa! unable Co
| provede Dele gc. fi Clear Abuse Ge wis US€ of TI

_|l p scipliwe Voces by fp Bop SSE prakensg ~ :
| Peocess Ce be UNCONSZ CU Trond. AS Appl re

Claim (D The F disp pelminits tative lemed Y Pro cess is open ly
_OPpe cou’ i\WG_ ON cons Cut owally roles) Ng CNW Prisoners
HI Reghits Ce ‘tecess (eo Courts fud OL subdecZAg MES CO
sdobtemaw temdi Gan S pwd Cr tm NEN 7 SUNGET S
_sup00 nTime facm - |
lay | FA lighD oe (his Claim <eclronm 42 Use 3/97) ela) Yha.
PLL FiausTaw Ile uncowse Loewe! AS (nell
_Alldbing Fsbop Size A fue rhod og smpeding Yal fl
| Co UtT ACTows jb Prrséwers. janpad Ta worl Access.
_b) \ the & bop Ad pup wis Cra lie feo / PracéSS 1S # S
STp Process.+4dus $1997 e(@) males TTA Consha Right —
COLL LE Tisg AWS sue Udt7lu_S Zag ve rbally Cr (vra\ Lop “oUt
(DoF ibinug pc £98 zapormal lemplainl psich Ts Regutred by
Pie be Avsiber lain S a s Worl pays
(3) Ee fr Bod formak Comp laiw 7 Wwirioh 1S ® be
pusler Wikia Jo Days pllelornig pw pddi Tosa!
Do box Exen lew praclable. /

A Filnug & Bose Regtanal Appeal To be Axsider Wwi7kin 30
Jans with A Bcvpay Extén Zion piatable. |
(8), Fil Mg ABP) (( lentral Ore hee Appeal! fe pe pit SLUICE» _
ss fHhin Ho pays With Ao bay Bracte Citon PVA! lable

 

Ty i Pers ee ee rey So
ee ia De rch Droreah. A tax DO IS2. ns Wat dees road
eau pe fe
— Uighas Flo. Faua rescrihed Y clicy The ven _

 

 
Case 3:2 Be TP oe SS Document 1 Filed 05/18/20 Page 10 of 25

pray Const ue hac As A penial Pod Proceed t Zhe
net fe vel_ag Appeal _— ee

 

 

| thwener. rhat Deceess ce fel roy iS Mel DllclW by —

pep Facility or hegtaval silage pnd Any Appeal Ac
i Aus lo-vel A ew ie UO) EWC losing ri lepy ar Al
| ‘Pes penne fr On holet) AW Tomes ely Gg HS peweesd ’
_ Even poals On {NO Response being Provicke
__ Pree belo. — :
||. 7Aas Alclus_f oo Sa ie. Ce janpede Ex Haus Coa
OF The. hemmed fro cess. o_impediig ACCESS Ce (oul.

|| 47a lepos Te iss Ue Them Janped's Ng ACCESS, a
The be puse Te iSSUt yhere Thadrs ONE _|} ope AS a —

_Actess OM Otter (mporaA v7 FSSUesS AS. OM y CNE
! -
j

   

_fssue (an be batsed ‘on Each form And The

NM ye\aGN 4 Poliey Wiselr Provides hak TAL aneornad

| Process Fs Net TS opperale Ce Lrnpecte. fecal fil fag

Stage Failer Recuse H eos pond) Te Bps 'S (enpealidg

ee _fermal. Fling pd A. _| So oF OF/tr pascovd UK LT
_H Loop litaZad by. STA Juteicls 0 Evtlaus Zo of -
- J Zhe. Ready Process making (CT UNCNSACY Tiana

- (\., Bod focmad Fel mug. (arden level Cossplatw 3.
Delae , Pro ros hal Sena Formal, Corp ink such

A 7 =”
a AS Moe € coal Eau rye nc OR mnsconel Ucé lenplain&

a Ape fio fe he pewecZl/. yet fer May Error easous

1) ZAge Copo,pacxpll Aire. = oo _ —
Provides. P& Poy s. For Ze Bespe ABE TES Ge CQ

 

___ || Ny

: ___ || Saar Z, Phe Dow. Tha. INMUG@ SU bamiZés LE 5. Diagladak
- yer. Stagg) do pet lontsice. iT fled Unt fhey —
Case a cl 1 Filed 05/18/20 Page 11 of 25

pected T ( jd. iT [NM The lempvler Sond Taos be
ieee Prose (Fon Weeks. Cc nore ot (cas Zines) ot o
Lp ape LAh iT £ellcrely 3: jay ‘leu hey iO ped
The w ReSpcwses poe pela ad pet denne”
| (Opp lew UNiel ANY ina! Sr re s fread y
-H _ Expited Thal Cabs only be ur by A Stapp eve
ead Explaining Ha be Delays pore. "ey ene iwrait
Controle, ich. Ofte Zw is pyeilable fas Thalv)
_ Fasler Bunny |! an slag Commen) ly De Turn Be aE
_ Bp)0 bes penses ZhYO hh wsde Fikceta| Aud s wa
Pe a Have ee Fiy Already Laptred Se
| Ay py NA cll Havel, Ae ss) Pre v2 Tha dAa&. cE
“pel: Very + ee ore. UNablo_T 3 Ob Tad fe foo letter head,
“Te Preserve fhe. ur Aas hive Te_% a Lid or Echaus Cer.
LO pegre Sim be pantie Ha beracy Process 7 he
i Tie 4
ance MEL Tolrawally Appl 72
{¢\ Bp to » Regional level Appeals — ee
— Pal lie Peo vidos, fe 24 Day Pe L fie fespouise. Fon
= Se. pay Ape. Prisower SUpmirZ. 7p Au) oaale. Yee" FEcp
Stag) \ de NOT Cen: len “t filed Unal Vole Day ay
| Kes ——— rhe te SYSTEMS “Woh << ogc TEN. be. |aaec
untascewably se
_ Bele Aegeok Te  swerdeut he fort BQP DEES.» Carley
boas |e pe\anse) Nocteviug rhe. plc he por 7 Well over
IS” Pars . nvepe cli iA Pppee Wale, Ke served Bac hot
a || pd how t dle Fi, He Fiwedly cbhiain zo plo Raper pnd Filed!
7 _ 4 ds ae rem Pp eal be OCT ber ICI, Ver maneces oT
a UNL be BODO Nearly (& roel, jatar) a
be pera. ra / peal was £ver_Keyed! filo. flaw SysCou
—_tinseeh. Ppa, St Response — 7pus (With LILENL: on)

_ OF pecember JX. 10/4 (Alteady Ex Expired) —— -

 

   

 

 
Case 3:20-cv-00867-RDM-CA Document 1 Filed 05/18/20 Page 12 of 25

Page 13 FA

3 prowl bepore 7he Apped! (ues Frew Keyed iv®
| ao Syste ' Where — fll CPF Gorbey's Sana os. -
=| LxcepT Fh [ess o= xc0ed LM Hal LU reach heen
I Supgered Ct EK, red (tecore ) Jlrs Appeal Ever Even
907 he deal iN o Fho_ SYS ls Maflsns | 7p fra CESS
“be clearly UNCEWS ihoronal Ari en Fee Bpic
|| (pees ot Responded Ze UNG March 22. DORO dy
I Hoslle he onal Staff Difo hal Gor ey Has
| Eted ye scec| be pore fer purscowducks, | the pn
ReGhia Thug, Deny Corky ExT Thd felizg. where
|| Gor bory Qa Azvfack ftT FiCz. Cunberlanud parel by d&
t fymates uivh Weapons we His Call tutte SLE
: | loolled Opry fail Co keep Hen. Safe . c Slag
dl hw fOr guprisa Process. on) Ger buy for # 79 arg
Wier He Simpl Push ha. pwmales. TE perce
LU Kimsete And Té EYTT Zhe Cell. S00. .
Tsasie vs. Garre7T 404 Appx 262 (26.10)
Rodiarquecr SOP F3d 416-127 :
__ || ¥, Ras Stage Have ch Puna.NAPDN C ob Wige Cron Ze
oop DrISoWErS Spe. pud.
BW U< CiTizex. Have. and Anand mane Re LZ Te se} &
I De per Se. (25 pecially) rhea ugh Aly long (ONT) On
oe clause. sea /4 wh. prada Bevel Protec Crow.
| LowWyce. Gerbey pia Not Recleye fys acto, as.

. (0020 wwial of Hrs O07 /l, Qala Appeal. una7tel
et Apel [Si DOIG -AN J Piet QSans " Pos lage AZ
Fe sZt pud pelayed Filing His Pp ((_Appeal—

UNH He Could po sa ac uspe lewis bury Po oa

Ap cil Dh. 2oR0 - Some (owe bay) beFere Aaa Boll —
| Appea/ Tint peep ive (UW Wieln Taehes cles fue tie Tuas!)
- AS zie F bop foes for ceper or Hanwer Ais PriseWer

 

 

 

 
Case OO PREETI 1 Filed 05/18/20 Page 13 of 25

pail bese Rule LHAile lewWisburg slage Qe cused Gerle:
LAY levler Hea. _ Clear ad Ihinig ZAR Be macy rd ols
76. be UNCONS (CO Tiewal pS App lseel.
(d\_ Belt ~~ feet pea’ “easala tolegod AS
| (Cor lax _f some Boll dé S felaye
prw.oh Ap fo QY ‘ncawhs ee (tient feut) uch,
_severad Have beers jelayecl op 18 nrenhs rs
—maast pee pelayed & enZAs er pexver« pratlinsg
| Fhe process pasa or Fhe Ex Gaus Gor keaurrenev 7 -
@ fe UNCONST Ta Trawal. Facctng vS.Te Supper Darages.

claim (a), Ae F, Bep (werdka legal rail System Ss oppera Ting 7
_ON CONS Ti Lutiewally For Sisal ON Prisoners ae
of pecess  Courds pid or STbSECTN: ae
subptuman CendiTidns prd ot Tami Nen?v Oa NGETS.

Supe eT rng Fac — ee +4
| Bop Policy Provides thal (aut Pate DiproNQ ZAR
| fis 7 ae OFFS thal Auemelcally Ctal ky
| cS le wl , yet. EF, Bop Stage fre. De raawcli’ns al
fe ue Conply With beaat pact sfanudatels Reartre
by KToeNneys. | a
Cad a Place fo ersons. Actual Name on oe Fron Euvalgx
(0) %e clearly Provide 7hotr ocbupaTen. Uitlere ESQ er
_ i clon emotes is asst Expyeh. :

a (c\ To Drovicle i Rate — ees _
(AN vs Mes egal oq spacial pac)
oe tA ‘Co lee on oud ts presence ce thea. neva.) a

a pil om zhe FiowT of Zhe Envalepe orkenWwise
| ho previ gece (rea Gad AS general lorres pc nidance.

__ Poa Cpe oukide Z hy prisewers presence. SEAVSCR
Case 20 N-PRR RES EF BSument 1 Filed 05/18/20 Page 14 of 25

Copied eeT in Common AVES | a VEN To WIND INMACS,
Tras heal , hela ec/ Aud SOMLTMLS Placed iM Srcc VETS
Property Property stored tw Shs beyenad His- Her leach:
ALY proce pralliig Ave LES CE Availabilii, T ‘supedle
Prisewers fcces® Te Couns , Malliso whe Process’ Z he
UNCONS fr ve OU Oe val As 4p [zed Seo” Fram ly s,
Case 0:20-v-o//((6 -OFA~ POG, The NS re? Gurr? SC,
Order ow 4-4-2060 Fer Gerby Te (or bo fu lnTery oF
Cour poeu mens berore CT loould Even (ens Aer Ales
DMN INE 7 tas tS Chacha Ana Hael Ce lemple Za
pater cp OtUre NX és UW Gle TNS rho Adverse (osad Czas
Comp laived Abe ul uithes al jars Gr Supper Oisevqssal
| yer. F.£cp Stage Wwrtleld Service CF PL Croker UNat
4-30-20. fa same fay rho Al Days Fupired. sve. Ad 77(2)
ceoy oF Ex vilepe isd Recieved pc USO less shuty (Agier)
boing delayed by Bork €sZl4 lewssbury sage. seo Als.
Case 1:19-CV -2894~-L OP . corde or Disirssel by Ind Cour
Garber Neve ec LEA bated SOOX. pad see (ase AC.
—_LIG- 6-220 ~ LB order Deny eit hocensrder ation by | ;
(CO. mailed 427-20. And Usp | wi shy cg Stage Seu, 7 Gorbey
A “ey CE As. Ewvalops rrAlBowuld) a JOS sN Siok _ Ca
23 g Fave ly Agazal Thal Gorbwy pad C vek offer lopies
CEY CNusSUT fare ni BlecTenc lat |Ibraries Ze Fad ovT wile
(ies TSS ved. Al Proce} (his Fey Legal pried froceSs 7S
copera Gs 1. UNCONS CTolen al % subsect Corhey co /s7 eA
of zh Atha Kah& Via hb Gens Y camer CDUSGERS.

Clacm GY) The F.bop Facling Fo Keep Gonbey Sape And Den ying Hem
oe The Argh? Te sele peFense. iA The process OF fasting lo
Keep Hom Sage %& UNCONS OT COCR wwal VE lAONG Hit Qn >
| svh a + / “ch Ame onl Kole SubTecting flim &
Dypnivenl Dangers. ;
Case Noe bop ok 1 Filed 05/18/20 Page 15 of 25

eleop 4

| <ippaeZinve fac Ze ——————— -
| AS IN herent year > SINCR QOlC Garbuy Has been
CONE raved UwiZ lL betng supvected Ce Arteuar _
CF Seo rTaus ASSL ler peas by inpaales pinile
_Pibep Stage fail oc Repuse 6 keep Him Safe. Ste.
CA, = An PSsalT LN Sho AL Lop [on PONT 5
©) cnumal asaull Art Usp facelZor 2012. —-
(ods, eumole ASsiUlT AT FCS Cumberland Aa, =p Bi
(\ rw ASssaul€ AT FCo es. _3-/6-FPOLGE S20.
TSoshe vs. Gasre7TT 4O¢ Apps Xe a Qc/o) ,

derauez 208 F.3d Lih-iz Yich cle. goa7,

i 2 ib ate Haye Pll om ppreMAd, pal Cb ie Gen.
| 76 keep FrsoNers Safe. a =
| ‘aad ee, fF Bap) Soe Haye Repeated, ly post ate
Duly bevy AL putea OF fWe sconiduc qs & Vie Neng
| Tho. jz Fheod Of SEL raVUS. Physical LA) Jury or
- _ Ppesdh. 322. ——— a —
— Mac fn VS. shel Zon (set h cbr. 2008) eS
__\w here. IN This Process of failin gor wenes
(keep Crocbey sape, Fhe Fibep Has i Cocw
Geet d) Go ny hig @ © Depend Hairs Sele
- perock ass Cons mZly Punish) Gor bey Fo r U5, Ng
piss Right -7é Sele Leper sev voles 7h AN :
& MONdMeNeS Co MERON TA fow Clause Even 1
= cee pull (one lew TATIONS. Clearl AU SING 7
| Use Or. ho UNM DCSE, p [cwe Process DeNanging
___| phat Corbey / wSl Supper The. seridus AssavulZor.

pean ar rhe -t

  

 
 
 
 

 

plaids Ce Orler pias, Clear ly —

TT VielaTug Gorheys awd 87h y (UA pron. Rights

I paid subdectiat ) Gorkesy Kel leer aap i NENT pang Ss.
hs Neng os He Lonactas luigi Zhe Bop Ac ANY —

 
Cc 3:20- 7- -CA.
ase Page Pree ame 1 Filed 05/18/20 Page 16 of 25

evel Ahove A imimom level og Security lamp——
here Saves pre Serving oF Cally Hawe fag'c
ae serve Wleliztvely sherZ SeaTences,/o Yeats
os or less. frost op Witic I Prog rar Pod Werk
|, Prise Xe bs fuud Are puare / rhel | Ta mae Possess
at Ode UsecLooAS Cr (a Sertous\y ASSAY Ue Or jk L(
Jovhan tvma Os. seo. Smith vs cosh (i7hcre,) Gl
Fed. appx GO - pod. Clearly bern) 14 AN zmpinenT /
—H DON ter rhea TN ING Serious. Physiead ENO UC y-eL heath.

nm é Me (h cE. boo 0-\ sey 1S berg 1 Noted | on Distegat ded a
2 y UNCONS OH LOT ronal . SObWecn Tis _ Gorhe CO C jean. —_
| sub tomes. Condi rows prud Emmnintn 7 MArgers,

\| tpeorZinig fc Z5. a
LI nm \ yew Se listed Joo’ EM latms [-4, F Bop Slagge
| pce. (ONSCRNT ht hONeriASG er diateptantiys 7] +r ;
own Pelicves of Program STAEMENTS cI} we post
- | faut Distegaurd “AS inviernal ~rchin SUMS “hal
ee PONTE Envola tons ti Cotienal RE Lot te iN So
PTs _Forcuin DeisowerS Té Supper (Man Clear
{| (ons TuLen al Vie la. Cons. a nue Are (is Ze
OS  Pibove.. fepsths Pha repore. [MUSCAT SOMA ain, 7 racvake
: Le Cons tr Cotewel Reghz. For ins Zar CR The. FE Bap
admintsZta Tue lemedy Process, allegedly Not
oe be tng fe NSTC eitamihtad Reaohz YeX, PEs Eta Lien
a ps a Surisdje Teal Pre ~- Reeusc7 Te_(ourt Filosg
7 _ under 4a use $1447 elas £rablins . F Bop 7 |
folate late Wun felicies hegatdis hat here dy
| Process ¥ Jospede Povsewer Pc cess 6 (oul ZF /
There gore. Theggerialg A Constelutional RighZ Zz
Case 3:20-cv-00867-RDM-CA Document1 Filed 05/18/20 Page 17 of 25

Page IS of AZ

i) 1 J —_—
Re pocky ACCESS Awd Availability o¢ Ldtlavs TON Bae.

Rosset Nivg VS poval ezia/ o lee! sl 13 betters 48.
_ | p ve Process -Faual Protec Trew o¢ lato 7a. Mivipw we
NesurremenZore nie Process, Fair Process ar faval Pre@eTaw
(o¢ [ale Bo7h subs Taw Zve 4 Procedupally Are jeg ived b y
L The Due Process + Eb ual Protec Cros Clacses ANA AcT by
Sake Lal. Or. Fbop Policy Re Cleve land. Bel of Beluca Cos
S. bedermill 470 US. $32 (FH) - -

 

   

LENS

Claim (6) The F.bop urine awallysis Drug Field Tes wre feing
— uncens GT0 Tiewally_londue ted clay Garbey Ss
Rs GhiB Aud subdec. Cong Him C_ bre Dud ices

 

CS

Supporting fac | | —
the Fbep 0 Macanallists DAus Feld én 7s bemduekl -
i by Havin ) he fe SCM EL Prov rdle fa Shp, [ @ Or UL SNE 7M
L A (2sf Ctl. p. oY Thins hoavuires Hina fer’ Co Spahe The
asva Applicaton fad (wilea! fact A che Cup seal |
LS %e “p ake ye. F fen. Stage Are Predu d ievally pesaanidiise
Aawl Prisoners immed. (ally inwileal (bork)! farc A Aad
facl b zhe Cup sel $Tirps. _
if iene. Past 2 iS les: wed Te owl, be signe) GL
tibial Ur) iw Asy Brent far & seal zs broke. se
AS Pravicle A fidls - seal. but SPQNING bork Alls
(Sage Availabil Cy Te. wager eh, rife UCiNe sauple
| Givens Ad Zo fy wcluce false or Jaicsiplale fesol&.
sere once AL Sam evs. IKE Siayge Use fhe farZ
LA seal te_seal Za Cup (in Fhe inmates Presesce) t
should Fer Awy Reasosw Seal AL he Broken. Stage Loould
—__ (eke) Have Zhe Weale Signe barZ Bb seal, posd Thaw vse
yt zo seal wha sacle (/50 Za woes fresénce } yer
Case Se RR TONED Bones 1 Filed 05/18/20

FF Bop Slap Ate ALI) Ne p.2 wal sug Presopers fyiZigt
fork MrT A thd acl B scabk~Aud Them alle The
~. Sasuple Alay Allo lsixs9 Cpper Zinity Ta _Recaove a

eee elf Parc A seal. Vat kN. ay LAT Ze Sak le Then) VS2Q -

it Zhe Par? B seed q Cla i iz (ES Nove 733 The. {MALLS
 Prese.vce SUbvecT ug US le Discipline Ac rons. fod
rharegece Viola@nug Sur Ry AZ because 2 sty fuse
UNeeNS (ee Ctowalh, Cave vetting Onin Awalisus TesTs.

4} =e Gerhey flere by Also sell heltege Fer AMY oe “Aa p-
__| Clatus o¢ fi. kz on Vio laTions or lala Fa foe NOT
|S eciei cally slaad buw ould be heasowa bl y AsSuned :

From ze £408 of This Sutil Uwless orden iuise hetec Zeb

Nor Denied by me Personally ‘ oo

even Z Dawe rs_Presew Zh su

 

WN = Go rbey SUPFEr Abuse ce Dp iSCup / ave Pratess pd x ed
oe Furzker imag ASSIUIG , Sericds Physréal
IN DUMES or feath From zkoxw ASSAWE AS long AS-&
— Pe matw iu Flep LusBdy rac tenwy feved Above Mivueum
(emp Stéunsly } Wwlere ASSAY lZs pare_loss Maly 7606 ure,
(2) = super penal og Proper - Crimedy, Glaucoma Tea Ten =
L6% Danoge Co b-eye 4 0% Co Reed 7 tee THM A Blind Wess
__ Mote. Ce che, fa d A_padical fo fd Nv Saurk Carel ma Rvelaug
laser eve 5 u rye. ry rad ver, (as Error SArp. Yn hewwsyl van Buoy
4-17-20 Where fe most SarZ A aver Wath Mis (ory laiwk¥
_ Evalua Tens tp (Arhupl) C hecieve Trea Tues Z While Ae
_ Suppers fur Herc enw DUC eS + Pans Alcs yes “+ seaé
ee 8 4 ce bling N@SS.. FVE NM Ager) Gorhey Pro ey ~Cineely use py-
Appropriate Bop stage Aleut His medica! Hold” * |
_ (3) Ge chey is STU fored & Coo Buds. fituc! is SURFErING

o

 

Page 18 of 25
Case 3:20-cv- Pane RDM- CA 2gcument 1 Filed 05/18/20 Page 19 of 25

a 30 oe 28

AUS unTreated Physical in Sunies AS ae Ss Chron C
twouties Resholder, h-wreeZ R- bead |-Anele Wil
ee Support His (erghZ of Ale js ped: cally Designiated)
| G6 pet Srp Ces over 2s lbs. subdec Fug Him Fills
of Furzher Thoteact Cr SCLTOUS p sical Ww OOCTES CK
peat in Cells Lz as S or lone rear sleel,
(4 a) LSp leGusbur4 poe pot Hawe 1H Lell Nurcess. bWENS
| east Ger, y In & (EN ved <paall Ses. 36 SQULTE
| “Bor Mevable ace With Another Nina Hal
Could ch@in Aupcmes Ges Aud PASSAT Gerbey
Naor pote (hich His ty ppag anos A, He 26 TEN Stor
ope Bld pressure Wh lo Sopper Pe Or
se LZ Lack fod Have (Wwe ihe) le ale er. Sigp
lor eet ak Nee, betiug A Cléar sen WENT
nn Of «
[s}.s Tetuis bury, (ells Ace (ever Wi 1430's ~/¢40S
| lead Darn Z Hal vs Reali, wad chip WG ¢vZo ber beys,
| feed. prinll, Hate + breaths Cy CAUSING DitecZ
a beh ure ncliw Zo Cause’ serious s ichpess ep
yeaa bes 9 Fibs Zum ivew © Yass ef.
(6) p dal ishi rq Cells Have A, Rusty, 1430's High
| brace ure Claazler Bor lem Ty Seam pipe
Thal favld Bucs? AT Pay Vin t+ Case Sertous
Phas teal antic CS OF Deathy. being fi cleep
Bram wen paneer»
a (>), nh) Jeoorshur aU er bolle Whlere iS He (di
fave lar ae Te 5 pot [ight Bul Bulbs pew Ze.
— Le 20 Acar Ps ALECAS “7h AcLe Excess rimae Zeng
id ZA cea CAlisg To Jil. MO ! Gorhey , Esp ec ial lh bo :
—— | Cond. Cennirig [ry Lh. Ais. hevconta rsues.!
(SB) Gacheu Ts Noxito d | Qe ma.cli? Access For sc or zhose % SUS,

 
Case 3:2 ycv 008 ROM CS Document 1 Filed 05/18/20 Page 20 of 25
Ser raus sical F, Cres, age Be
ser cou Ply si END USTE. Al ee 23

owitd smHGs VS. Calzada =n GA. (/ a 14) SSI Fed Apple 1%.
zw 0UNes 7a involve serreds Re shoe Dearth, or
| (ause Serious fermanvenZ ORE quremené On /
Permanent or Prefacle! loss Of A bod ily Func Tew
(TOMgaN Cr Signy Tercanl Phy Si cal Pacv on prowTal
lide seén“sorr y Fac lt Diseuncé ton) 320.

| Eddy. VS. Paz é ~2Y -//) US. PiSZ eke, (O72? FRO

Razrk vs. uNifed sts 42618) US. hex .20P PL
ONiled S748 Vs, Edoaudsen 19-24-18) S3. Foupp 3h. 22

Teta po cal (onslrain fe
Ui

PSC MAMI VS. 01S CL72.¢ pm. Serv. 097 Ei3d. (ab F
(Dc. Cir ac(s) |
Wier Censi ders Pr [MT VEN 0 Danger Clatn
A Court is Reavuited onl té look Ar rhe Peisowers
_FalingS AL Zhe. Zins. fle Files As Complain ine oh
I¢ (apo PL2 Co be Liberall | CenS Of ued yw 7 ho
_Peisowers faver aud Accepiéd as True. tel asl
Mitchell S8?_Fi oe, 42 Jud chal Y20. soz.
Temporal Consdainés Placed ow Dc. Court a
OWN Aha. facts hat Can be lensidered Li Evaluating
- Persower Fuminenl Jager Clarms see, |
Asemawt 292 fo3d.al [o74 #2:
_Piwson VS, OS. jept. Ce Uus&ce 18-S33/_oc.cir.
Garber VS UNTed sa Gs /P-S325 O0.Crr. -
tL S20 Pits Ere fet, fages. 30 -3f ALU mg hal
—— | Gorpey peod oaly mele fe "Pla usable Ade MeL CS
LN Pry fpocumen 7 7hkal (Could pe) Arson WG
RTO Zhe. Ziveece Filisig (C’L9\ SS

Yams Dos Fsdat G7 oe

    
 

  

 
e f . Case 3:20-¢v OOF ag -CA | ument 1 Filed 05/18/20 Page 21 of 25
Re Veg Soug uC Re. ae
UW\ = pemand £4,500 cca 'S? Casn.
(DD | x Seok eutunceTi ve lelier 7a Have The F Bep
inmate Discr Jee Process Recormad (o pe pusre |
Const Te Ziewally poplied - |
(3) = seo sew0uNc Tye helier Te Have The FiBep
- IN mae pel wPn) rs Tra ve fered Pre CESS CO. be
| Regermed To. be fre re (ONS CulicMally applied So
AS Te Provicke AvarlalliTy ww Cure stb Human.
| Conds renes, ZF har MEN of ids ery 4 {ws Ce Vdc oS
1| b E: Pe (son S Bae LN [ve re Proper pit hy fashen +
te pdeauately 4 Zucly Alle prisoner Estlacs Trew.
Zo pdeauaie 1 Al ue
‘Viz soak Ta TUNC Za Relier Zé Have The _F Bop
(Nee / j furasc| Process Regorned Sc AS be
fag re (ons rTUTienal for Prise Vers Preservreng
| Phair Priva /é a! RsghZs G ACcess. Ce Cour S. ZS

@®. Help PrevenTt Cure eaminenl Dangers. Auclen

i subHe man lod ( 1(ONS- 7 . -

(s\ x pemand, zhe Fibep be made Za bleep he Sage,
PALeUS pro The = hot Te Sele DL LENCE IN £VON Zs
OF ALAM long ton la Ton (Espec yal uiblere Sapp
| Fatt Or le puss C6 keop fra Sape.) Usitre Ut Areal
Lene biScip] wary pete: Or jMmcnen 7 Dun) 2rs. ot

To be invaeclialCely (fans s pet we A Minin” lerel
facel% (ova. Where cc Can freely Liorlk sy p fog Pa —
of Trauscer pe pack ze 0.c. Jarl Fer pe _KeST ee

_| (Mey SEM1E MCR or eo Nejeask pa fem CUS bay, _

= vel Z paw pl F bop stipe te Fallelo fhair oWn
| felicys Program S4lhweNE. Se ASE PrevenZ

a hgh Violets. subtomen (evds Teeals % Tapngnene

Dithgers..or be subdect 76 (aut Damages. Coast: Zeriowally.
He Lemasd ul fry Good Time. Haug ieen _Error

 

 
 

ment 1 Filed 05/18/20 Page 22 of 25

Case 3:20-cv- OPREFR RBS A R88

23 F323

Sa Abe ia por fry UNCONSG TG ZZ casal FE bsp) ee
—_ _____prsctpline Pocess or Dea (ie / | 20s ws zheough al
or yaa Fae ear Da teal bene latest
Lor Aypeal fa hp Ketnspabiel ) he Tura a Ae
__| Ase ful ReperZs obs4 tage cs att (42 peys goed (Tags
fos loedl As lenge sssalien Fen pl oe Hon. piscipline
Sane Cos c Served Fer UNCENSO CUlewe! FBep
Discipline Actipw And ec fe poy 4 All ve peen on
pow foe Ccully KANON of .o7 legal yee aes

 

 

 

 

(oui Amit hteh 3. ‘oll (fea Mar Gerke
—e = B3240S -0]2 a

_lertigicale CE Service :
| z x foray Ceri py Thi. 7 ons @- 2G, “20, ee
| pwT Ae (ep es suit 4 all Lidlch; Cs er

perth clngaeds zy [st Class US mad Le.
I j Atos Ney Ggce«. US. foo. FSO Ph ANE. JUW,
‘ancl ins DC. DOSS YE Ses, 4h. lo. PC. IOSIO.

el viec|. cul ( Pearher= ber bey 2340S-0)2

PeclacacLiaes oe mailing & 17HE oy $2
= Cork feclare- Fal OM 4 -AY- LO = Deposited

| Aw Plead sg 0 us Aw i help be bunmil wera
<a es to.m by /8 Class and. ap etic

ne vl is clulifearhe: Bec han.
— bi mg pach 5 ll fee 7 /

| : usp lewis burg fe 2a
[| —_ — telat ff 32, _

 

 
hee idlay ‘ Z Case 3:20-cv-O08 PR4RDN-Gf Document 1 Filed 05/18/20 Page 23 of 25

peclaraTion uvder foweliy of fursery

x= owl Farle ~Gerbey peclare rhal dhe Fack Here
pre The Ee (orrecl Te Ta bes Coe wy Keseluleclge ; )
IF USCRIMG 4 IZ USC RIGA

(chireg) mrchaek S..clul Feazher- berbey
Z3405 G13 USP lewsxhyrg pl.
(\. = Gorbey, Meclare thar re Fbep legal poal SYSEM 7S
opperatingy UNCONS (LUT eavalh AS Wwlers pessons Fat (
te (real (our? mail As le wl fled s Pr “SOA. 3 ALE
ALS Coe AVEN ULS yw lA Te eke LOUCTALCESS
FEreCinyy fre Lo SU fa. Subtuman le A. Tans, Sérrous
Cr ozhir Phy SiCG LM OUG Tes Ft twta BR CE peas.

(Q\ x Ger hey, pec hence. Also 7hat® The F&cp O«sCip Lowe Process.
Vs of) pera Galy A) pecbils PY (Apert (QUS , DSCC Ds CNS y
y beBali Tory P14 IMETS pr (= being Use! Ce (eo Ver up
- _U iN moe ASSALUIES AGH INST foe . bosiaug A SGN CA
he Ca. Ce ry Sagety, oY be tug Abused re fe.

(3\ = Gerbx, peclate as Well hat bben sag Pie Inpact
felihera @ly hepeatedly (Failing on begusinug) Ze Keep re
See Uoikdle AC Ae Sana Feuer Denying wae Roghi az
Sele Dé FEEL puud Tks epore Losing -AS GNC Cee C
\AreavT Ye fis Sagety While Zrey (Quse. PLAS Aurich ON
All iNmace. AssawlSs Upe Ww SVL « hepéatd lc “S HCe Lok

faud = tla SUEfer SErroUs Al Sica fu vurys (le fey Kea
Face .shelder leq From *T several Zimes (Wufovl) berrig
Provided pod real Troalnew&. | ~
(cha er} Mm chuel Solu) feather - Gorbhey
| 3240S ~013 USP Leusts burg Py
Case Be iae, -CA

rae Ce

 
 

pocument 1 Filed 05/18/20 Page 24 of 25

de ben al C4 of ke Gere

|) = Cordes declare that The Fic Her C pre (rut F -
(orrecT Ce The bes Tor fan Krsels leage
2P USe3 1746 4-1 OSC 3 1601

(chieg) puchael Solu | keatlar- Corbey

22405 -612

ON S~-8-do = loweton Go) caeped ft sigpee he los & CN Ty
6 -uwtt 16 Gl/ hoor, < fasded Hin A bangle bp4
Explarwinsg That (au wselor Joa re Wes WT Melding 7h
Box’ Well oves S Lue rh Days To WK le forma! FiltN/ OF Ths

| Bpdlow poarr) Plousing Use cf The bp? zi Forme! frocess G)
isape cle ferrnal Filing Q by oly (SSUING / Boe RZ A Zd7ed |

| for CEO US (2d. pelasy Addl feSSiNG ac To Forge Some lonplaines
lstlesy seye ral Exit 4 omy / Gan be Addpess @ pela Calo OF

Not AT AU Processing E 5s Te j, mpeed Formal Filing. $2

bpe ON (Mare sulnerZee 4-24-20, SG NOT ANSE

Tadoy o boor Ih Days later. Liere UNL fra MEGS

feilowsii s/ id) pay Bp4 bac under fay Cell poor Feline
par (Le did Not (are aT iT as fh Silage (nis Coma ve:

(1 Corwp law Z, caal LZ pal ll be ¢ (VEN Ad £ Line Ve & fOr

onal Cy bd 070 o! (2 hespewo' Ze mrad b YY, No BO? Leuld
be Filed And Jutew x Clearly gold hekolus Ki he 4 peer

CANOT US2 Tha Bpo PMeecnaad brecess Ze (inpade Formal
Fy low ' Ne Welds ks Sea eele S7a.Ga Thal = iva Sor

Find out Hal hey abeel Maing biggeranity flere AT USp
lewssburg ¢ Wat ked! ope clearly prapedi ge fry Forr

| Ready Access UNE x sugees pp L3Co— pniwenl

| : yf
| Danger OQ Ads Berokerd 4 we dbp Spaulel ag Allol! As
 Beplaviers Che) michael s.clJl Feaztar - Gor bey 33YoS-l3
| A idayiZ Case ON eae Pocument 1 Filed 05/18/20 Page 25 of 25

|
_ pecleca tions under Penalty Og Pumpery _—

Sopa -

| x obull Fea: 7 -Corbe Y pee fuce bel rhe tach one

an | 7vue lorcrecZl Za rhe bes Co (ayy sn
| BP OSC 81746 and JP USC 8 G2!
| ee

—_ hd wzchael s. chul Kadler - beorhey -

3340S -0)3,

 

 

 

 

 

 

 

| | Gorky sec pecla re Ant 7 the fbep Ad tn is Zia. “ve heme cly
|| Process $< oppera CZ Ng UN-Cows Zhtk eacally Add Thal Ha
bp2 eaperanal Eiliig focess Fs. CE 1 GE, CAL betas a
a in Eger. by saygp i LV Ls Foraal Floug by Becyng.
| Naas. Adei.uate Amounes or pe FOS fT Cnpe Tie Ze
Proper —Zimady ps L2S s Al chose sues, And b y MET Hnaely —

— \bespeading 0G. vA aS. Oper) f Fcosal Flix, Alea
| Til pacar po el ope sole A iph, hge

y Slang Lo EME pec beclio a
—— Is ranply Evecare all) favide A Iioae bespeuxe' oh La
pase Cases Mirrers Arde: Spoases Tho svanceTe fas ph

Dee del wh rele Zo. Hz fash it esha fer lye oh 2 AL

pps iS besug - fer. SO, paasZqfgcial AS NO LM pat

| bese LiZiey Lane Le bp Zt a patwole by Stage (Cows Tinig wich

a (Npati Ge Te KE mpl A lenprorisable fe. quale

<e hohe th GES TAS Bh, needy S Wark day ba we) Tha _ts

1 Lox pracess Ts MOC Se cing (Zi tnviewded dacpate ch AS

| App leecl l poud ts Gully ) aus Por SOMWECLS bre. Riadte fal
pe lupe o ogc 2M Po. ip aaa pmpedi na oF farnga/ Filing

Vy Nebutred Fela Sag unveder fo 8c£1997 2 a| Vi2 Lee

Peso Nears Nes ohze Ze ACESS Lo Pile UsZexs oy ho (laure =

bhabd pa: seboet 3 thd Cah ze: leerhiy |
‘33 Yyos-C/l3 wvS/p Lets borg ‘BA.

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

      
   

re

 

 

 

 
